Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka et al. (US 2018/0048032 A1) in view of Takeuchi (US 2015/0380785 A1).
Regarding claim 1, Takatsuka discloses a vehicle ([0065]) comprising:
a battery pack housing a battery module (battery 10 including a plurality of cells 12 surrounded by cell housing case 19 [0069], Fig. 2A);
a pack humidity detector configured to detect humidity in the inside of the battery pack (humidity sensor 34 disposed inside the cell housing case 18 [0083], Fig. 2B);
an outside air humidity detector configured to detect humidity of outside air (humidity sensor 49 provided outside of case 17 and senses the humidity outside the battery 10 [0097]).
However, Takatsuka does not disclose an air conditioning system configured to regulate humidity of air and send the air; a communication member that fluidly connects a blowing port of the air conditioning system and an inside of the battery pack; and a controller configured to control the air conditioning system such that the humidity in the battery pack is equal to or lower than the humidity of the outside air.
Takeuchi discloses a temperature regulation device including a control device that makes a humidity determination and an air conditioning apparatus that blows air to the assembled battery though a battery guide passage (Title, Abstract, [0063], Fig. 1-22).
Takatsuka and Takeuchi are analogous art because they are concerned with the same endeavor, namely vehicles including batteries and employing a control based on detected humidity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takatsuka to incorporate an air conditioning apparatus that blows air to the assembled battery through a battery guide passage and a control device connected to the humidity sensors because Takeuchi teaches controlling the battery environment based on humidity.  Further, the control device of modified Takatsuka would be considered capable of performing the claimed function of comparing the internal and external humidity and employing a control based on the comparison. 
Regarding claim 3, modified Takatsuka discloses all of the claim limitations as set forth above.  Takeuchi further discloses a control chamber disposed at an intermediate part of an air ventilation passage through the communication member, the control chamber having a space that has an air ventilation cross sectional area is larger than an air ventilation cross sectional area of the communication member (Fig. 1 shows air conditioning case 3 having a cross sectional area larger than guide duct 36).

Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka et al. (US 2018/0048032 A1) in view of Ing et al. (US 2019/0033164 A1).
Regarding claim 2, Takatsuka discloses a vehicle ([0065]) comprising:
a battery pack housing a battery module (battery 10 including a plurality of cells 12 surrounded by cell housing case 19 [0069], Fig. 2A);
a pack pressure detector configured to detect pressure in the battery pack (air pressure sensor 541 provided in the cell housing case 18 [0111]);
an outside air pressure detector configured to detect pressure of outside air (pressure sensor 54 disposed outside the case 17 and can sense the pressure to which the battery 10 is subjected [0110], Fig. 2D).
However, Takatsuka does not disclose an air conditioning system configured to send air; a communication member that fluidly connects a blowing port of the air conditioning system and an inside of the battery pack; a pressure regulator provided in an air ventilation passage defined by the communication member, the pressure regulator being configured to change pressure of air that passes through the communication member; and a controller configured to control the air conditioning system and the pressure regulator such that the pressure in the battery pack is equal to the pressure of the outside air.
	Ing discloses systems and methods of detecting leakage and other issues with battery housings using an air compressor to alter air pressure within a battery housing (Title, Abstract), wherein the air compressor is used with an air conditioning system of the vehicle as well as the battery housing ([0157], [0159]) and a battery housing air pressure sensor used to determine air pressure within the battery housing ([0155]) and an ambient air pressure sensor used to determine ambient air pressure ([0160]) are in communication with a vehicle control unit processor ([0161]).
Takatsuka and Ing are analogous art because they are concerned with the same endeavor, namely vehicles including batteries and pressure sensors for detecting pressure inside and outside the battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takatsuka to incorporate a vehicle control unit processor in communication with a battery housing air pressure sensor and an ambient air pressure sensor because Ing teaches improved safety by monitoring and controlling the battery.
Regarding claim 4, modified Takatsuka discloses all of the claim limitations as set forth above.  Ing further discloses a control chamber disposed at an intermediate part of an air ventilation passage through the communication member, the control chamber having a space that has an air ventilation cross sectional area is larger than an air ventilation cross sectional area of the communication member (Fig. 21 shows a valve 2112 located on air tube 2109, wherein the valve 2112 is wider and, thus, has a larger cross section area than the air tub 2109).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/5/2022